Exhibit 10.7

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is dated effective as
of the 9th day of February, 2017 (the “First Amendment Effective Date”), by and
between GROW SOLUTIONS HOLDINGS, INC., a Nevada corporation (the “Borrower”);
GROW SOLUTIONS, INC., a Delaware corporation, ONE LOVE GARDEN SUPPLY, a Colorado
limited liability company (each individually, a “Corporate Guarantor” and
collectively, the “Corporate Guarantors”)(the Borrower and the Corporate
Guarantors sometimes collectively referred to as the “Credit Parties”), JEFFREY
BEVERLY, an individual (the “Validity Guarantor”), and TCA GLOBAL CREDIT MASTER
FUND, LP, a Cayman Islands limited partnership (the “Lender”).

 

RECITALS

 

WHEREAS, the Credit Parties and Lender entered into, or are otherwise parties to
and bound by, the terms of a Senior Secured Credit Facility Agreement dated as
of June 30, 2015 but made effective as of December 7, 2015 (such Credit
Agreement, together with any amendments, renewals, substitutions, replacements
or modifications from time to time, collectively referred to as the “Credit
Agreement”); and

 

WHEREAS, pursuant to the Credit Agreement, the Borrower executed and delivered
to Lender that certain Convertible Promissory Note dated as of June 30, 2015,
but made effective as of December 7, 2015, evidencing an aggregate amount of
Loans under the Credit Agreement in the amount of Nine Hundred Fifty Thousand
Dollars ($950,000) (the “Original Note”); and

 

WHEREAS, in connection with the Credit Agreement and the Original Note, the
Credit Parties and Validity Guarantor executed and delivered to the Lender
various ancillary documents referred to in the Credit Agreement as the “Loan
Documents”; and

 

WHEREAS, the Borrower’s obligations under the Credit Agreement and the Original
Note are secured by the following, all of which are included within the Loan
Documents: (i) the Security Agreements; (ii) the Guarantee Agreement; (iii) the
Pledge Agreements; (iv) the Validity Certificate; and (v) UCC-1 Financing
Statements naming the Credit Parties, as debtors, and Lender, as secured party,
filed in various jurisdictions (collectively, the “UCC’s”), among other Loan
Documents; and

 

WHEREAS, the Credit Parties desire to enter into certain agreements with respect
to the Credit Agreement, the Original Note, and the other Loan Documents, all as
more specifically set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

1.            Recitals. The recitations set forth in the preamble of this
Amendment are true and correct and incorporated herein by this reference.

 

2.           Capitalized Terms. All capitalized terms used in this Amendment
shall have the same meaning ascribed to them in the Credit Agreement, except as
otherwise specifically set forth herein. In addition, the other definitional and
interpretation provisions of Sections 1.2, 1.3 and 1.4 of the Credit Agreement
shall be deemed to apply to all terms and provisions of this Amendment, unless
the express context otherwise requires.

 



 1 

 

 

3.            Conflicts. In the event of any conflict or ambiguity by and
between the terms and provisions of this Amendment and the terms and provisions
of the Credit Agreement, the terms and provisions of this Amendment shall
control, but only to the extent of any such conflict or ambiguity.

 

4.            Modification of Note. From and after the date hereof, the Original
Note shall be and is hereby severed, split, divided and apportioned into two (2)
separate and distinct replacement notes, as follows:

 

(a)          First Replacement Note A evidencing a principal indebtedness of
Three Hundred Thousand and No/100 Dollars ($300,000.00), which is being executed
and delivered by Borrower to Lender simultaneously herewith (the “First
Replacement Note A”). First Replacement Note A shall be and remain secured by
the Security Agreements, the Guarantee Agreement, the Pledge Agreements, the
Validity Certificate, the UCC’s, and all other applicable Loan Documents.

 

(b)         First Replacement Note B evidencing a principal indebtedness of
Eight Hundred Seventy-One Thousand Three Hundred Fifty-Four and 00/100 Dollars
($871,354.00)(as of February 6, 2017), which is being executed and delivered by
Borrower to Lender simultaneously herewith (the “First Replacement Note B”, and
together with First Replacement Note A, collectively, the “First Replacement
Notes”). First Replacement Note B shall be and remain secured by the Security
Agreements, the Guarantee Agreement, the Pledge Agreements, the Validity
Certificate, the UCC’s, and all other applicable Loan Documents.

 

(c)         The First Replacement Notes are being executed and delivered
simultaneously herewith in substitution for and to supersede the Original Note
in its entirety. It is the intention of the Borrower and Lender that while the
First Replacement Notes replace and supersede the Original Note, in its
entirety, they are not in payment or satisfaction of the Original Note, but
rather are the substitute of one evidence of debt for another without any intent
to extinguish the old. Nothing contained in this Amendment or in the First
Replacement Notes shall be deemed to extinguish the indebtedness and obligations
evidenced by the Credit Agreement and the Original Note or constitute a novation
of the indebtedness evidenced by the Credit Agreement and the Original Note.

 

(d)         Notwithstanding the splitting of the Original Note into the First
Replacement Notes in the principal amounts as contemplated by this Amendment,
Borrower understands and acknowledges that all sums received by Lender in
payment of the First Replacement Notes, or either one of them, shall be applied
by Lender in accordance with the terms of the Credit Agreement, first to
outstanding fees, charges and other costs due and payable under the Credit
Agreement and other Loan Documents, second to accrued and unpaid interest, and
last to outstanding principal. By way of example, and not in limitation, if
First Replacement Note A is sold as contemplated under the Debt Purchase
Agreement, as hereinafter defined, upon Lender’s receipt of the purchase price
therefor, such amounts received by Lender shall be applied to the aggregate
amount of all Obligations in the order described above. Specifically, the Credit
Parties acknowledge that sums received by Lender (or Lender’s counsel) in
payment of the First Replacement Notes, or either one of them, may be first
applied by Lender towards legal fees incurred by Lender in connection with this
Amendment and the Debt Purchase Agreement, before applying any remaining sums in
accordance with the terms of the Credit Agreement.

 



 2 

 

 

(e)          Borrower understands and acknowledges that in connection with the
Debt Purchase Agreement, it may be necessary or desirable, in Lender’s sole and
absolute discretion, to have the Borrower further sever, split, divide and
apportion the First Replacement Notes further to accomplish the sale of the
Outstanding Claims to a Purchaser, as more specifically set forth in the Debt
Purchase Agreement. In that regard, within no later than three (3) Business Days
after request therefor is made by Lender to Borrower from time to time, the
Borrower agrees to further sever, split, divide and apportion the First
Replacement Notes, or any of them (or any replacement notes issued in
replacement thereof from time to time), and to execute and deliver such
replacement notes to Lender within such time frames as required or requested by
Lender from time to time.

 

5.       Sale of Replacement Notes.

 

(a)         The parties acknowledge that Lender is entering into this Amendment,
in part, in connection with the contemplated sale of the indebtedness
represented by the First Replacement Notes, or portion thereof, to L2 Capital,
LLC, or any other Person who may from time to time seek to purchase any of such
indebtedness (any such Person hereinafter referred to as a “Purchaser”) under
the terms of a Debt Purchase Agreement (the “Debt Purchase Agreement”) to be
entered into between a Purchaser, Lender, and Borrower. In that regard, the
Credit Parties hereby represent and warrant to Lender as follows, which
representations and warranties shall be true and correct as of the date hereof,
and which representations and warranties shall be deemed re-made and be true and
correct as of each sale of the First Replacement Notes, or any one of them (or
any replacement notes issued in replacement thereof from time to time) to any
Purchaser from time to time:

 

(i)        All amounts of any nature or kind due and owing by the Borrower to
Lender under the Credit Agreement and the other Loan Documents, and represented
by the First Replacement Notes or any other Loan Documents (collectively, the
“Outstanding Claims”) are bona fide Outstanding Claims against the Borrower and
are enforceable obligations of the Borrower arising in the ordinary course of
business, for services and financial accommodations rendered to the Borrower by
Lender in good faith. The Outstanding Claims are currently due and owing and are
payable in full.

 

(ii)       The amount of the First Replacement Notes, respectively and as
applicable, represent the principal amount due to Lender with respect thereto as
of the date thereof, and neither the Borrower, nor the Corporate Guarantors, are
entitled to any discounts, allowances or other deductions with respect thereto.
The aggregate amount of the indebtedness evidenced by the First Replacement
Notes was funded by Lender to Borrower at least [______] six months preceding
the date hereof, or [__X__]  one year preceding the date hereof.

 

(iii)       The Outstanding Claims are not subject to dispute by the Credit
Parties, and the Borrower is unconditionally obligated to pay the full amount of
all Outstanding Claims without defense, counterclaim or offset.

 

(iv)       Except for the Credit Agreement and other Loan Documents, including
this Amendment, there has been no modification, compromise, forbearance, or
waiver (written or oral) entered into or given by Lender to Credit Parties with
respect to the Outstanding Claims.

 

(v)       Lender has not filed or commenced any action against Credit Parties
based on the Outstanding Claims, and no such action will be pending in any court
or other legal venue, and no judgments based upon the Outstanding Claims have
been previously entered in favor of Lender in any legal proceeding.

 



 3 

 

 

(vi)       That the Credit Agreement and each of the Loan Documents executed by
the Credit Parties, respectively and as applicable, and all obligations due and
owing thereunder, are valid and binding obligations of the Credit Parties,
respectively and as applicable, enforceable against the Credit Parties in
accordance with their respective terms.

 

(b)         The Credit Parties acknowledge that the Outstanding Claims, or a
portion thereof, are being or may be sold by Lender to a Purchaser in accordance
with the Debt Purchase Agreement, and that payment of the purchase price by any
such Purchaser to Lender for such Outstanding Claims may be conditioned upon the
Borrower’s strict compliance with the terms of certain agreements to be entered
into between the Borrower and any such Purchaser (the “Exchange Agreements”). If
applicable, Borrower hereby covenants and agrees to strictly comply with each
and every term and provision of the Exchange Agreements, including, without
limitation, timely issuance and delivery of Common Stock to any such Purchaser
upon conversion by such Purchaser of any convertible notes then in such
Purchaser’s possession.

 

(c)         The Credit Parties understand and acknowledge that Lender is relying
on the representations, warranties and covenants of the Credit Parties set forth
in this Amendment in order to enter into the Debt Purchase Agreement (or any
future Debt Purchase Agreement), and the foregoing representations, warranties
and acknowledgements by the Credit Parties are a material inducement for Lender
to agree to a sale of the Outstanding Claims, or portion thereof, to any
Purchaser, and without this acknowledgement, Lender would not have sold the
Outstanding Claims, or portion thereof, to any such Purchaser.

 

6.            Payment of Obligations.

 

(a)          Outstanding Balance.The Credit Parties acknowledge and agree that
the aggregate amount of all Obligations due and owing under the Credit Agreement
and other Loan Documents is $1,171,354.00 (as of February 6, 2017), which
Obligations are comprised of principal, accrued and unpaid interest, and other
fees due under the Credit Agreement and other Loan Documents as of February 6,
2017, including Advisory Fees. The Credit Parties acknowledge and agree that
interest will continue to accrue on the Obligations from and after February 6,
2017, as set forth in the Credit Agreement and Loan Documents.

 

(b)          Payments. As a material inducement for Lender to enter into this
Amendment, the Borrower agrees to make payment for all Obligations due under the
Credit Agreement and the other Loan Documents as follows: (i) $300,000 on or
prior to the First Amendment Effective Date; (ii) $300,000 or prior to March 10,
2017; (iii) $300,000 on or prior to April 14, 2017 and (iii) a final payment of
all remaining Obligations on or prior to May 19, 2017 (each length of time
between payment due dates referred to as a “Payment Period”). Any payments due
and owing as set forth in this Section 6(b), or a portion thereof, may be
satisfied through the sale of the Outstanding Claims, or portions thereof, from
time to time to a Purchaser under a Debt Purchase Agreement, such that if Lender
receives any sums during any Payment Period from the sale of the Outstanding
Claims, or portions thereof, to a Purchaser under a Debt Purchase Agreement,
then the Dollar amount of the sums so received by Lender during such Payment
Period shall be credited towards the payment due from the Borrower on the then
applicable payment due date as follows: (A) if the Dollar amount of the sums
received by Lender from the sale of the Outstanding Claims, or portions thereof,
during any Payment Period is equal to or greater than the payment due on then
applicable payment due date, then no further payment shall be due from Borrower
on such applicable payment due date; (B) if the Dollar amount of the sums
received by Lender from the sale of the Outstanding Claims, or portions thereof,
during any Payment Period is less than the payment due on the then applicable
payment due date, then Borrower shall be liable for and obligated to pay to
Lender, on such applicable payment due date, the difference between the amount
of that payment and the Dollar amount of the sums received by Lender from the
sale of the Outstanding Claims, or portions thereof during such Payment Period;
and (C) if no sums are received by Lender from the sale of the Outstanding
Claims, or portions thereof, during any Payment Period, for whatever reason,
then the Borrower shall be liable and obligated to timely make the payment in
full when due on the applicable payment due date.

 



 4 

 

 

7.           Ratification. The Credit Parties each hereby acknowledge,
represent, warrant and confirm to Lender that: (i) each of the Loan Documents
executed by the Credit Parties are valid and binding obligations of the Credit
Parties, respectively and as applicable, enforceable against the Credit Parties
in accordance with their respective terms; (ii) all Obligations of the Credit
Parties under the Credit Agreement, all other Loan Documents and this Amendment,
shall be and continue to be and remain (after execution of this Amendment and
the Debt Purchase Agreement) secured by and under the Loan Documents, including
the Security Agreements, the Guarantee Agreement, the Pledge Agreements, the
Validity Certificate, and the UCC’s; and (iii) no oral representations,
statements, or inducements have been made by Lender, or any agent or
representative of Lender, with respect to the Credit Agreement, this Amendment,
or any other Loan Documents, or the Debt Purchase Agreement.

 

8.           Additional Confirmations. The Credit Parties hereby represent,
warrant and covenant as follows: (i) that the Lender’s Liens and security
interests in all of the “Collateral” (as such term is defined in the Credit
Agreement and each of the Security Agreements) are and remain valid, perfected,
first-priority security interests in such Collateral, subject only to Permitted
Liens, and none of the Credit Parties have granted any other Liens or security
interests of any nature or kind in favor of any other Person affecting any of
such Collateral.

 

9.           Lender’s Conduct. As of the date of this Amendment, the Credit
Parties hereby acknowledge and admit that: (i) the Lender has acted in good
faith and has fulfilled and fully performed all of its obligations under or in
connection with the Credit Agreement or any other Loan Documents; and (ii) that
there are no other promises, obligations, understandings or agreements with
respect to the Credit Agreement or the Loan Documents, except as expressly set
forth herein, or in the Credit Agreement and other Loan Documents.

 

10.          Redefined Terms. The term “Loan Documents,” as defined in the
Credit Agreement and as used in this Amendment, shall be deemed to refer to and
include this Amendment, the First Replacement Notes, and all other documents or
instruments executed in connection with this Amendment.

 

11.         Affirmation of Guaranty Agreements and Validity Guaranties. The
Corporate Guarantors and the Validity Guarantor do hereby acknowledge and agree
as follows: (i) Corporate Guarantors and Validity Guarantor acknowledge having
reviewed the terms of this Amendment, and agree to the terms thereof; (ii) that
the Guaranty Agreement and the Validity Certificate, and all representations,
warranties, covenants, agreements and guaranties made by Corporate Guarantors
and Validity Guarantor thereunder, and any other Loan Documents by which the
Corporate Guarantors and Validity Guarantor may be bound, respectively and as
applicable, shall and do hereby remain, are effective and continue to apply to
the Loan Documents, and with respect to all Obligations of the Borrower under
the Loan Documents, as amended by this Amendment; (iii) that this Amendment
shall not in any way adversely affect or impair the obligations of the Corporate
Guarantors or the Validity Guarantor to Lender under any of the Loan Documents;
and (iv) the Guaranty Agreement and the Validity Certificate are hereby
ratified, confirmed and continued, all as of the date of this Amendment.

 



 5 

 

 

12.         Representations and Warranties of the Borrower and Corporate
Guarantors. The Borrower and Corporate Guarantors hereby make the following
representations and warranties to the Lender:

 

(a)         Authority and Approval of Agreement; Binding Effect. The execution
and delivery by the Borrower and Corporate Guarantors of this Amendment, the
First Replacement Notes, and all other documents executed and delivered in
connection herewith and therewith, and the performance by Borrower and Corporate
Guarantors of all of their respective obligations hereunder and thereunder, have
been duly and validly authorized and approved by the Borrower and the Corporate
Guarantors and their respective board of directors, managers, shareholders,
members or any other Person pursuant to all applicable laws, and no other action
or consent on the part of the Borrower, the Corporate Guarantors, their board of
directors, stockholders, managers, members, or any other Person is necessary or
required by the Borrower and Corporate Guarantors to execute this Amendment, the
First Replacement Notes, and the documents executed and delivered in connection
herewith and therewith, to consummate the transactions contemplated herein or
therein, or perform all of the Borrower’s and Corporate Guarantors’ obligations
hereunder or thereunder. This Amendment, the First Replacement Notes, and each
of the documents executed and delivered in connection herewith and therewith
have been duly and validly executed by the Borrower and the Corporate Guarantors
(and the officer, manager, member, or other Person executing this Amendment and
all such other documents for each Borrower and Corporate Guarantor is duly
authorized to act and execute same on behalf of each Borrower and Corporate
Guarantor) and constitute the valid and legally binding agreements of the
Borrower and Corporate Guarantors, enforceable against the Borrower and
Corporate Guarantors in accordance with their respective terms.

 

13.         Indemnification. Each of the Credit Parties, jointly and severally,
hereby indemnifies and holds the Lender Indemnitees, their successors and
assigns, and each of them, harmless from and against any and all charges,
complaints, claims, counter-claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, cross-actions,
threats, setoffs, equities, judgments, accounts, suits, liens, rights, demands,
benefits, costs, losses, debts, expenses, and other distributions, of every kind
and nature whatsoever, payable by any of the Lender Indemnitees to any Person,
including reasonable attorneys’ and paralegals’ fees and expenses, court costs,
settlement amounts, costs of investigation and interest thereon from the time
such amounts are due at the highest non-usurious rate of interest permitted by
applicable law (collectively, the “Claims”), through all negotiations,
mediations, arbitrations, trial and appellate levels, as a result of, or arising
out of, or relating to any matters relating to this Amendment, the Credit
Agreement, or any other Loan Documents. The foregoing indemnification
obligations shall survive the termination of the Credit Agreement or any of the
Loan Documents, and repayment of the Obligations.

 



 6 

 

 

14.         Waiver and Release.  Each of the Credit Parties and Validity
Guarantor hereby represents and warrants to Lender that none of them have any
defenses, setoffs, claims, counterclaims, cross-actions, equities, or any other
Claims in favor of the Credit Parties and/or Validity Guarantor, to or against
the enforcement of any of the Loan Documents, and to the extent any of the
Credit Parties or Validity Guarantor have any such defenses, setoffs, claims,
counterclaims, cross-actions, equities, or other Claims against Lender and/or
against the enforceability of any of the Loan Documents, the Credit Parties and
Validity Guarantor each acknowledge and agree that same are hereby fully and
unconditionally waived by the Credit Parties and Validity Guarantor.  In
addition to the foregoing full and unconditional waiver, each of the Credit
Parties and Validity Guarantor does hereby release, waive, discharge, covenant
not to sue, acquit, satisfy and forever discharges each of the Lender
Indemnitees and their respective successors and assigns, from any and all Claims
whatsoever, in law or in equity, whether known or unknown, whether suspected or
unsuspected, whether fixed or contingent, which the Credit Parties and/or
Validity Guarantor ever had, now have, or which any successor or assign of the
Credit Parties and/or Validity Guarantor hereafter can, shall, or may have
against any of the Lender Indemnitees or their successors and assigns, for, upon
or by reason of any matter, cause or thing whatsoever, from the beginning of the
world through and including the date hereof, including, without limitation, any
matter, cause, or thing related to the Credit Agreement, this Amendment, the
Original Note, the First Replacement Notes, or any other Loan Documents
(collectively, the “Released Claims”).  Without in any manner limiting the
generality of the foregoing waiver and release, Credit Parties and Validity
Guarantor hereby agree and acknowledge that the Released Claims specifically
include: (i) any and all Claims regarding or relating to the enforceability of
the Loan Documents as against any of the Credit Parties and/or Validity
Guarantor, as applicable; (ii) any and all Claims regarding, relating to, or
otherwise challenging the governing law provisions of the Loan Documents; (iii)
any and all Claims regarding or relating to  the amount of principal, interest,
fees or other Obligations due from any of the Credit Parties and/or Validity
Guarantor, as applicable, to the Lender under any of the Loan Documents; (iv)
any and all Claims regarding or relating to Lender’s conduct or Lender’s failure
to perform any of Lender’s covenants or obligations under any of the Loan
Documents; (v) any and all Claims regarding or relating to any delivery or
failure to deliver any notices by Lender to Credit Parties and/or Validity
Guarantor; (vi) any and all Claims regarding or relating to any failure by
Lender to fund any advances or other amounts under any of the Loan Documents;
(vii) any and all Claims regarding or relating to any advisory services (or the
lack thereof) provided by Lender to any of the Credit Parties for which any
advisory fees may be due and owing and included within the Obligations; and
(viii) any and all Claims based on grounds of public policy, unconscionability,
or implied covenants of fair dealing and good faith. The Credit Parties and
Validity Guarantor further expressly agree that the foregoing release and waiver
agreement is intended to be as broad and inclusive as permitted by the laws
governing the Loan Documents, and the Released Claims include all Claims that
the Credit Parties and/or Validity Guarantor do not know or suspect to exist,
whether through ignorance, oversight, error, negligence, or otherwise, and
which, if known, would materially affect their decision to enter into this
Amendment.  The foregoing waiver and release agreements by the Credit Parties
and Validity Guarantor are a material inducement for Lender to enter into this
Amendment, and Lender’s agreement to enter into this Amendment is separate and
material consideration to the Credit Parties and Validity Guarantor for the
waiver and release agreements contained herein, the receipt and sufficiency of
such consideration hereby acknowledged by Credit Parties and Validity Guarantor.
In addition, each of the Credit Parties and Validity Guarantor agrees and
acknowledges that it has had an opportunity to negotiate the terms and
provisions of this Amendment, including the foregoing waiver and release
agreements, with and through their own competent counsel, and that each of the
Credit Parties and Validity Guarantor have sufficient leverage and economic
bargaining power, and have used such leverage and economic bargaining power, to
fairly and fully negotiate this Amendment, including the waiver and release
agreements herein, in a manner that is acceptable to the Credit Parties and
Validity Guarantor.  The foregoing waiver and release agreements shall survive
the termination of the Credit Agreement or any of the Loan Documents, and
repayment of the Obligations.

 

15.          Effect on Agreement and Loan Documents. Except as expressly amended
by this Amendment, all of the terms and provisions of the Credit Agreement and
the Loan Documents shall remain and continue in full force and effect after the
execution of this Amendment, are hereby ratified and confirmed, and incorporated
herein by this reference. The parties recognize and acknowledge that nothing
contained in this Amendment shall be deemed or construed as a waiver by Lender
of any rights or remedies it may have under any of the Loan Documents, or any
defaults or Events of Default arising thereunder.

 



 7 

 

 

16.         Default. In addition to the Events of Default under the Credit
Agreement, any breach or default by Credit Parties under this Amendment, which
breach or default is not cured within ten (10) calendar days after notice of
such breach or default is given to the Credit Parties, shall be deemed an
immediate “Event of Default” under the Credit Agreement, and such Events of
Default hereunder include, without limitation, the following: (i) failure by
Borrower to consummate any and all of the Purchase Tranche Closings, as such
term is defined in the Debt Purchase Agreement, because of any of the conditions
described in Section 3(b) of the Debt Purchase Agreement; and (ii) and other
failure of the Credit Parties to comply with, satisfy, or perform any term,
provision, covenant or agreement of the Credit Parties under this Amendment or
any of the Exchange Agreements.

 

17.          Execution. This Amendment may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Amendment. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

18.         Fees and Expenses.

 

(a)          Document Review and Legal Fees; Due Diligence. The Borrower hereby
agrees to pay to the Lender or its counsel a legal fee equal to Three Thousand
Five Hundred and No/100 Dollars ($3,500.00) for the preparation, negotiation and
execution of this Amendment and all other documents in connection herewith,
which legal fee and costs, to the extent not previously paid, shall be paid
simultaneously with the execution of this Amendment.

 

[Signatures on the following page]

 



 8 

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 



CREDIT PARTIES:                

GROW SOLUTIONS HOLDINGS, INC.,

  GROW SOLUTIONS, INC., a Nevada corporation   a Delaware corporation      
            By:                    By:   Name:     Name:  

Title:

    Title:             ONE LOVE GARDEN SUPPLY,       a Colorado limited
liability company      

 



By:         Name:    

Title:

   



 



JEFFREY BEVERLY,  

an Individual

        By:           Name:    

 

LENDER:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By: TCA Global Credit Fund GP, Ltd.   Its: General Partner         By:    
Robert Press, Director  



 

 

9



 

 